Title: A Scheme for a Western Settlement, [1763–1764]
From: Franklin, Benjamin
To: 


This draft of a memoir in Franklin’s hand survives only in the lower two-thirds of one leaf, written on both sides. The mention of the writer’s presence “in Connecticut in August last” indicates that it was written during the last four months of 1763 or the first seven months of 1764. Actually, Franklin was not in Connecticut during August 1763, having gone from New York to Newport by water on his way to Boston, but in July he did meet and discuss the Susquehannah Company’s affairs with its agent, Eliphalet Dyer, in Greenwich, R.I., while recuperating at the Greenes’ house after the first of his two traveling accidents. On his return trip in October he passed through Connecticut and undoubtedly discussed the company with Joseph Chew, postmaster at New London and a lukewarm member of the company. Franklin’s memory was not always exact on such details of time and place.
On the basis of Connecticut’s sea-to-sea charter of 1662 and the Susquehannah Company’s land purchase at Albany in 1754, the company was actively promoting settlement in the Wyoming region of Pennsylvania in 1762 and 1763. Vigorous opposition developed in several quarters: the Penns and their local officials, the Delaware and Iroquois Indians, Sir William Johnson, and the British government. Dyer went to England in the late summer of 1763 on an ill-timed and fruitless mission to secure a royal charter for the company. Precisely what Franklin thought of the whole project is not clear and there are somewhat conflicting contemporary statements of his views. The company’s claims and some of its plans must have seemed to him unrealistic, and its dealings with the Indians highly questionable; on the other hand, he may have been privately pleased that it was causing trouble to Thomas Penn, and his long-standing interest in western settlement may have aroused his sympathy for the company’s major objectives.
Too little of this document survives to establish its immediate occasion or the full nature of the scheme he had in mind. From what does remain it seems possible that he thought that if the Susquehannah Company could secure royal sanction, if its proposed settlement did not encroach on lands justly claimed for any other colony, and if others than Connecticut residents were allowed to take shares in the enterprise, the company should be encouraged. Then (and only then) it could serve as the basis for an organized western settlement in which he and others equally interested might profitably invest.
 
[1763–1764]
[First part missing]
That every Contributor of [blank] Dollars, shall be entitled to a Quantity of Land equal to a Settler, for every such Sum of [blank] Dollars contributed and paid to the Company’s Treasurer; and a Contributor for [blank] Shares to have an additional Share gratis. That Settlers may likewise be Contributors, and have Right to Land in both Capacities.
That Settlers and Contributors from all the Colonies shall be freely received into the Company, without Distinction, except a small Distinction in favour of the People of Connecticut, who shall have their Shares [blank] Dollars cheaper, in consideration of their Right to the Soil by Charter as aforesaid.
That the better to preserve the Good will of all the neighbouring Colonies to this intended new Settlement the Company will not attempt to settle on any Lands or interfere with any Grant now held by other Colonies, tho’ subsequent to that of Connecticut.
[About five lines missing]
might be there allotted them, and Encouragement to Settle, &c.
The Assembly not doubting their Right to the Soil but apprehending some Inconveniencies might attend their maintaining a Jurisdiction in a Country divided from them by an intervening Province, took Time to consider till the October Session.
Since the Assembly rose, the Number of the Petitioners are greatly increased; and when B.F. the Writer of this Memoir was in Connecticut in August last he was assured that not less than 1000 Families would be ready to move on the Grant of a Settlement. And being apply’d to for his Advice and Assistance in furthering and promoting such Settlement by some of the principal Persons of that Government, he heartily engag’d therein, as judging it might not only be a means of extending the [remainder missing].
